Citation Nr: 0519836	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right leg injury, including deep venous thrombosis of the 
right lower extremity with pulmonary embolus.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In a 
February 2003 rating decision, the RO denied service 
connection for PTSD.  In a September 2003 rating decision, 
the RO denied service connection for a right leg injury, deep 
venous thrombosis of the right lower extremity with pulmonary 
embolus.  In October 2003, the veteran testified at a Board 
hearing in Washington, DC.  

As set forth in more detail below, a remand is required with 
respect to the issue of service connection for PTSD.  This 
matter is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service medical records are entirely 
negative for any indication of a right leg injury, deep 
venous thrombosis, or pulmonary embolus.  

2.  Deep venous thrombosis of the right lower extremity with 
pulmonary embolus, was first diagnosed in January 2001, 
approximately thirty-nine years after service separation.

3.  The record contains no probative evidence that the 
veteran's post-service deep venous thrombosis of the right 
lower extremity with pulmonary embolus is causally related to 
his active service or any incident therein.  




CONCLUSION OF LAW

Residuals of a right leg injury, including deep venous 
thrombosis of the right lower extremity with pulmonary 
embolus, were not incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the issue of 
service connection for residuals of a right leg injury, 
including deep venous thrombosis of the right lower extremity 
with pulmonary embolus.

In an August 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran that VA would assist him 
in obtaining any additional information necessary to support 
his claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, as are all pertinent post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
As set forth below, the veteran has reported in clinical 
settings that he is in receipt of disability benefits from 
the Social Security Administration (SSA), apparently for a 
psychiatric disability.  There is no indication in the 
record, nor has the veteran contended despite receiving 
appropriate VCAA notification, that any record from SSA or 
any other source bears any relevance to the issue under 
consideration in this decision.  Thus, the Board concludes 
that VA's duties to assist the veteran have been fulfilled in 
this regard.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  Based on the facts of this 
case, the Board finds that a medical opinion is not necessary 
as the record does not establish that the veteran "suffered 
an event, injury or disease in service."  

In this case, the veteran claims that he sustained a right 
leg injury in service which led to deep venous thrombosis of 
the right lower extremity and pulmonary embolus.  As set 
forth in much greater detail below, however, the service 
medical and personnel records are entirely negative for any 
indication of a right leg injury in service, and are 
similarly negative for any indication of deep venous 
thrombosis or pulmonary embolus.  The post-service record is 
likewise negative for medical findings of deep venous 
thrombosis or pulmonary embolus for nearly four decades after 
service separation.  

Given this record, a medical opinion on any causal 
relationship between the veteran's active service and his 
post-service deep venous thrombosis and pulmonary embolus 
would be speculative.  Therefore, the Board finds that no 
further development is warranted, to include obtaining a 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.  No further 
notification or development action is necessary in this case.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  


I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a right leg injury, deep venous 
thrombosis, or pulmonary embolus.  On February 26, 1959, the 
veteran sought treatment for pain in his left ankle.  No 
injury was reported and physical examination was negative.  
The remaining service medical records are negative for 
complaints or abnormalities pertaining to either ankle or 
leg.  In fact, at his February 1962 service discharge medical 
examination, the veteran's lower extremities were normal, as 
were his lungs and vascular system.  A chest X-ray was also 
negative.  In March 1962, the veteran signed a statement 
indicating that there had been no change in his medical 
condition since the February 1962 medical examination.  

In October 1963, the veteran submitted an application for VA 
compensation benefits, seeking service connection for right 
foot and left ring finger disabilities.  His application is 
entirely negative for any mention of a right leg injury, deep 
venous thrombosis, or pulmonary embolus.  

In connection with his claim, the veteran underwent VA 
medical examination in November 1963.  At the examination, 
the veteran claimed that he had torn the ligaments in his 
right foot playing ball in 1959.  He indicated that treatment 
had consisted of wrapping it with an Ace bandage.  He made no 
allegations of a right leg injury nor did he have any 
complaints pertaining to deep venous thrombosis or pulmonary 
embolus.  The examiner indicated that examination of the 
veteran's cardiovascular, lymphatic, and hemic systems was 
normal.  The examiner further indicated that he could find no 
evidence of any right foot pathology.  

In a November 1963 rating decision, the RO granted service 
connection for residuals of an injury to the left ring finger 
and assigned a zero percent rating.  The RO denied service 
connection for a right foot disability.  Although he was duly 
notified of the RO's decision and his appellate rights, the 
veteran did not appeal.  Thus, the decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

In December 2000, the veteran submitted a claim of service 
connection for PTSD.  His application is silent for any 
mention of an in-service right leg injury, a right leg 
disability, deep venous thrombosis, or pulmonary embolus.  

In support of the veteran's claim of service connection for 
PTSD, post-service VA and private clinical records were 
received.  In pertinent part, private medical records show 
that in May 1987, the veteran sought treatment for a puncture 
wound to the right foot after he stepped on a nail.  The area 
was cleansed and dressed.  No reports of an in-service right 
leg injury were recorded, nor were any abnormalities of the 
right lower extremity identified on examination.  

In January 1993, the veteran sought treatment, reporting that 
he had fallen at work and had hit his right knee.  He claimed 
that when he walked, his knee was very tender all the way 
down the leg.  No objective abnormalities of the right lower 
extremity were noted, nor were there any references to an in-
service right leg injury.  

In May 1993, the veteran stated that he had been in a car 
accident in January in which is right knee and ankle were 
injured.  He claimed that he was still having problems with 
his right knee.  He indicated that he used a cane and 
couldn't walk on it.  Again, no objective abnormalities were 
noted and the veteran made no reference to an in-service 
right leg or lower extremity injury.  In August 1995, the 
veteran sought treatment for chest pain.  Review of systems 
was unremarkable and an X-ray study showed no abnormalities 
of the chest.  

VA clinical records show that in January 2001, the veteran 
sought emergency treatment for a seven day history of right 
leg swelling and pain.  He was diagnosed as having right 
lower extremity deep vein thrombosis.  The veteran left 
against medical advice.  The following day, however, he again 
sought treatment after he reportedly experienced an acute 
onset of right sided pleuritic chest pain and back pain.  The 
veteran was diagnosed as having a pulmonary embolus of the 
right middle lobe.  It is noted that none of the clinical 
records corresponding to treatment of the veteran's right 
lower extremity deep vein thrombosis or pulmonary embolus 
make any reference to an in-service right lower extremity 
injury.  

In February 2003, the veteran filed a claim of service 
connection for residuals of a right leg injury, including 
deep venous thrombosis with pulmonary embolus.  Specifically, 
the veteran claimed that he had sustained a right leg injury 
in service, which formed a blood clot and led to a pulmonary 
embolus.  

Subsequent VA clinical records show that in June 2003, after 
filing his claim, the veteran sought treatment for right 
ankle pain and instability, which he claimed had been present 
since an in-service ankle injury.  He claimed that his right 
ankle injury had been treated in service with an Ace bandage 
wrap.  X-ray studies were unremarkable.  The veteran was 
given bracing and prescribed physical therapy.  No reference 
was made to an in-service right leg injury.  In August 2003, 
the veteran was seen again with similar complaints.  

In support of his claim, the veteran also submitted an 
October 2003 statement purportedly from his former spouse, 
who indicated that she was a nurse.  She indicated that she 
had married the veteran in 1961 and remained married to him 
for 12 years.  She indicated that she was aware that the 
veteran had sustained an injury to his right leg which 
"created torn ligaments."  She also indicated that the 
veteran's "leg injury in his right leg caused a blood clot 
and [the veteran] had a pulmonary embolism."  

In a July 2004 statement, the veteran claimed that his VA 
vascular surgeon who had diagnosed his blood clot in January 
2001 had "declared that the pulmonary embolism was caused by 
an injury to my right leg."  

In a January 2005 statement, the veteran's chiropractor 
indicated that he had seen the veteran on a number of 
occasions since July 2002, primarily for low back pain.  He 
noted that the veteran also had significant complaints with 
his right leg, "which he complains to have caused many of 
his falls."  

In a January 2005 statement, a private orthotist indicated 
that the veteran had been provided with a foot orthotic to 
control abduction and adduction of the forefoot, as well as 
inversion or eversion of the foot.  

At his January 2005 Board hearing, the veteran testified that 
he had injured his right ankle during basic training, on 
April 29, 1959.  He claimed that he had "ripped the 
tendons" in his foot at that time.  After the injury, he 
claimed that "all I did was I went to a tent and they gave 
me this Ace bandage."  The veteran submitted the actual Ace 
bandage purportedly given to him in service at the hearing.  
The veteran also testified that although his service medical 
records reflected treatment for a left ankle injury on April 
29, 1959, it had actually be his right ankle that had been 
injured.  The veteran testified that he had fallen on several 
occasions since service as a result of the in-service right 
ankle injury in which he sustained torn tendons.  He 
indicated that he now wore a prosthetic device to protect his 
foot.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

As noted, the veteran seeks service connection for residuals 
of a right leg injury, which he argues includes deep venous 
thrombosis with pulmonary embolus.  Specifically, he claims 
that he injured his right leg in service, which caused a 
blood clot and eventually led to pulmonary embolus.  

As set forth above, however, the veteran's service medical 
records are entirely silent regarding any complaint or 
finding of a right leg injury, deep venous thrombosis, or 
pulmonary embolus.  Indeed, at his February 1962 service 
discharge medical examination, the veteran's lungs, vascular 
system, and lower extremities were entirely normal.  In March 
1962, the veteran signed a statement indicating that there 
had been no change in his medical condition since the 
February 1962 medical examination.  

The Board has considered the allegations of the veteran and 
his former spouse to the effect that he sustained a right leg 
injury in service on February 26, 1959.  The Ace bandages he 
has submitted are also duly noted.  Nonetheless, the Board 
finds that the contemporaneous service medical records are 
entitled to far more probative weight than the recollections 
of the veteran and his former spouse of events which occurred 
decades previously.  The service medical records, which are 
entirely negative for notations of a right lower extremity 
injury or disability, are clearly more probative than the 
remote assertions of the veteran and his former spouse made 
in the context of a claim for benefits.  

In that regard, the Board notes that the veteran and his 
former spouse claim that he sustained a right lower extremity 
injury on February 26, 1959, in which he "tore ligaments" 
in his leg.  They claim that service medical records noting 
left ankle complaints on February 26, 1959, are inaccurate 
and that the veteran actually sought treatment for right 
ankle pain.  Regardless, contrary to the contentions of the 
veteran and his spouse, the February 26, 1959, service 
medical record unambiguously indicates that physical 
examination was normal on that day.  There were no findings 
of torn ligaments or any other pathology.  Moreover, the 
veteran's lower extremities, both right and left, were 
clinically normal at the time of his military separation 
medical examination.  Simply, the contemporaneous records do 
not provide subjective or objective evidence that supports 
the contention that the veteran sustained a right leg injury, 
including torn ligaments, in service.  Indeed, the service 
medical records flatly contradict this claim.

Similarly, the Board observes that the post-service medical 
evidence of record is negative for any notations of residuals 
of an in-service right leg injury, including deep venous 
thrombosis or pulmonary embolus, for nearly four decades 
after service separation.  Moreover, other than the 
contentions of the veteran and his former spouse, the record 
contains no indication that the veteran's post-service deep 
venous thrombosis of the right lower extremity with pulmonary 
embolus is causally related to his active service or any 
incident therein.  

With respect to the veteran's contentions to the effect that 
his post-service deep venous thrombosis of the right lower 
extremity with pulmonary embolus stems from an in-service 
right leg injury, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
questions of his credibility notwithstanding, the Board finds 
that the veteran's statements in this regard are not 
probative.  

The Board likewise finds that the statement purportedly from 
the veteran's spouse is lacking in probative value.  Although 
she reports that she is a nurse, as explained above, her 
opinion that the veteran's deep vein thrombosis with 
pulmonary embolus is related to an in-service right leg 
injury is based on an inaccurate factual premise.  Again, as 
explained above, the service medical records show that the 
veteran did not sustain such a right leg injury in service.  
Thus, her opinion lacks probative value.  Lee v. Brown, 10 
Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 
(1993).

The Board has also considered the veteran's statement to the 
effect that the VA physician who diagnosed his blood clot in 
January 2001 had "declared that the pulmonary embolism was 
caused by an injury to my right leg."  VA clinical records 
corresponding to treatment of the veteran's pulmonary 
embolism, however, do not support this contention.  They 
contain absolutely no indication whatsoever that the 
veteran's deep vein thrombosis with pulmonary embolus is 
causally related to his active service or any incident 
therein.  Even assuming arguendo the credibility of the 
veteran's statements, the Court has held that a veteran's lay 
statements relating what a medical professional told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, the veteran's 
assertions in this regard, standing alone, do not provide a 
basis on which to grant his claim.  

In summary, the veteran's service medical records are 
entirely negative for any indication of a right leg injury, 
deep venous thrombosis, or pulmonary embolus.  Indeed, deep 
venous thrombosis of the right lower extremity with pulmonary 
embolus, was not diagnosed until January 2001, approximately 
thirty-nine years after service separation.  Moreover, the 
record contains absolutely no probative evidence that the 
veteran's post-service deep venous thrombosis of the right 
lower extremity with pulmonary embolus is causally related to 
his active service or any incident therein.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for residuals of a right leg injury, including 
deep venous thrombosis of the right lower extremity with 
pulmonary embolus.


ORDER

Entitlement to service connection for residuals of a right 
leg injury, including deep venous thrombosis of the right 
lower extremity with pulmonary embolus is denied.


REMAND

The veteran also seeks service connection for PTSD.  In his 
original claim, the veteran alleged that he had PTSD as a 
result of guilt he felt due to his discharge from service 
prior to the Vietnam war.  He explained that after his 
discharge from service, he learned that his buddies had 
"died due to war."  The veteran, however, was unable to 
remember the names of his buddies, as he had "erased their 
names from [his] memory."  The veteran claimed that his 
guilt was exacerbated by the fact that his photograph was 
used in recruitment advertisements after his discharge from 
service.  

During the course of this appeal, the veteran has also 
offered additional noncombat stressors in support of his 
claim, although the details have varied.  For example, in a 
December 2000 statement, the veteran claimed that during his 
period of service, a soldier he did not know committed 
suicide and he had to assist in removing the body.  

During a February 2001 VA psychiatric evaluation, the veteran 
specifically denied experiencing any in-service traumatic 
event, including sexual harassment, assault, or rape, other 
than helping put "a friend's" body into a body bag who had 
committed suicide.  

In a March 2002 statement, however, the veteran reported that 
he had been the victim of an assault in service.  
Specifically, the veteran claimed that at some unspecified 
time, he was approached by "five black men" who had "taken 
their bayonets off their rifles" and threatened "to cut 
[his] mother fucking white ass up."  The veteran claimed 
that he then grabbed a piece of lead pipe and fought off the 
leader of the group.  He stated that the "other black 
recruits decided to not to continue the fight, as they could 
tell I was prepared to fight them all if need be."  
Nonetheless, the veteran indicated that he did not press 
charges.  After that time, he claimed that he "slept with 
one eye open every night."

Even more recently, in August 2002 and December 2004 letters, 
the veteran's VA psychiatrist indicated that although the 
veteran did not serve in combat, he had reported a number of 
significant traumatic experiences (including sexual trauma) 
that occurred while he was in the military.  He indicated 
that at one point, the veteran reported that he had been 
attacked by a number of men in his barracks, and was 
repeatedly threatened with death and sexual assault over a 
few months period.  

Under applicable criteria, in order to establish service 
connection for PTSD, the record must contain (1) medical 
evidence diagnosing the condition in accordance with the 
applicable criteria; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004); Anglin v. West, 11 Vet. App. 361, 367 (1998).

Where, as here, the record does not establish that the 
veteran engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the veteran must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  

In this case, despite the various stressors offered by the 
veteran thus far, the record on appeal is entirely negative 
for any credible supporting evidence that such stressors 
occurred.  Moreover, the veteran has offered no specific 
details for any of his claimed stressors which could provide 
an avenue by which VA could obtain evidence corroborating his 
claimed stressors.  

Pursuant to 38 C.F.R. § 3.304(f)(3), however, where a PTSD 
claim is based on personal assault, VA must follow certain 
procedures for gathering evidence from secondary sources.  In 
this case, in accordance with applicable procedures, the RO 
obtained the veteran's service medical and personnel records 
and sent him an appropriate development letter.  Again, 
however, the veteran has provided no specific information 
with which to obtain additional evidence corroborating his 
claimed stressors through conventional channels. 

Nonetheless, 38 C.F.R. § 3.304(f)(3) provides that evidence 
of behavior changes following the claimed in-service assault 
may constitute credible supporting evidence of the stressor.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

In this case, the veteran has not yet been afforded a VA 
psychiatric examination in conjunction with his claim, nor is 
there any indication that a VA psychiatrist has reviewed the 
record for the purpose of interpreting the evidence to 
determine whether there is any evidence of behavior changes 
in service which may corroborate the claimed in-service 
assault.  

In addition, the Board notes that in clinical settings and at 
his January 2005 Board hearing, the veteran indicated that he 
was in receipt of benefits from the Social Security 
Administration (SSA).  Although he failed to specify the 
nature of the disabling condition for which he was awarded 
disability benefits, the RO must nonetheless attempt to 
obtain records from SSA prior to further consideration of the 
veteran's appeal.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2004); see also Tetro v. 
Gober, 14 Vet. App. 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists).

To ensure that VA has met its duty to assist in developing 
pertinent facts and to ensure due process of law, the case is 
remanded for the following development:

1.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's award of disability benefits, 
as well as any medical records in its 
possession.

2.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist who has not previously 
examined him.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should be asked to review the record and 
provide an opinion as to whether there is 
any evidence of behavior changes in 
service after the alleged personal 
assault which provides corroborative 
evidence that the claimed in-service 
personal assault actually occurred.  
Evidence of behavior changes may include 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.

If the VA psychiatrist concludes that 
there is evidence of behavior changes in 
service sufficient to corroborate the 
claimed personal assault, he or she 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently has PTSD as a result of 
that claimed assault. 

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


